--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




CONVERSION AGREEMENT


           This Conversion Agreement (the “Agreement”) is entered into on July
8, 2011 between Green Eagle Capital Corp. as principal and agent for those
parties listed hereto on Schedule A (each a “Subscriber”) and Novo Energies
Corporation (the “Company”).


WHEREAS, on June 9, 2011, Green Eagle entered into a debt assignment agreement,
attached hereto as Schedule B, with Trafalgar Capital SARL (“Trafalgar”),
Trafalgar Capital Specialized Investment Fund-FIS, and the Company pursuant to
which the Subscriber acquired, in the capacity as principal and agent enumerated
above, all of Trafalgar’s rights, title and interest in the following
transaction documents attached hereto as Schedule C (the “Transaction
Documents”): (i) a securities purchase agreement, (ii) a secured convertible
debenture (the “Debenture”) (as amended pursuant to an amendment and waiver
dated June 9, 2011), (iii) a security Agreement, (iv) a joinder to security
agreement, and (v) an escrow agreement;


WHEREAS, the current principal and accrued but unpaid interest on the Debenture
amounts to $682,162.75;


WHEREAS, the Subscriber, as principal and as an agent for those parties found in
Schedule A, desires to convert the Debenture into shares of common stock of Novo
Energies Corporation in exchange for waiving and terminating all rights under
and related to the Transaction Documents, including all security interests and
other liens;


WHEREAS, the parties believe that a calculation of the conversion price pursuant
to the Debenture is impossible due to the persistently low trading volume of the
Company’s common stock;


WHEREAS, the parties have agreed to settle the debt owed pursuant to the
Debenture for 10,000,000 shares of the Company’s common stock;


NOW, THEREFORE, the Subscriber and the Company hereby agree as follows:


1.           Conversion/Subscription. Simultaneously with the execution of this
Agreement, the Subscriber shall convert $682,162.75 (the “Conversion”),
representing all amounts due under the Debenture (including, without limitation,
all accrued and unpaid Interest), into 10,000,000 shares (the “Conversion
Shares”) of the Company’s common stock (the “Common Stock”) and the Company
shall issue the Conversion Shares to each Subscriber in his pro-rata amount.
Simultaneously with the execution of this Agreement, (i) Subscriber shall
surrender to the Company the Debenture free and clear of all pledges, security
interests, liens, mortgages, charges and other encumbrances and the
Debenture shall at such time be paid in full, immediately cancelled and of no
further force and effect, (ii) all outstanding indebtedness (including, without
limitation, for principal, interest and fees) and other obligations of
the Company under the Transaction Documents shall be cancelled and indefeasibly
satisfied in full and irrevocably discharged, terminated and released, (iii) all
security interests and other liens granted to or held


 
 

--------------------------------------------------------------------------------

 


by Subscriber (or any affiliate, agent or other designee of Subscriber) in any
property of the Company and/or any of its affiliates pursuant to the Transaction
Documents shall be forever and irrevocably satisfied, released and discharged
and (iii) all Transaction Documents shall terminate and be of no further force
or effect. Immediately following the execution of this Agreement, the Subscriber
(1) shall deliver to the Company any collateral and/or instruments in its
possession in which its has been granted liens and security interests under the
Transaction Documents and/or any other documents, agreements or instruments
related thereto and UCC-3 termination statements, releases of liens, discharges,
terminations and other release documentation, as applicable,
releasing Subscriber’s liens and security interests in all of the assets and
property of the Company; and (2) shall take (or cause to be taken) such
additional steps as requested by the Company (or its designee) as may be
necessary to release its security interests and liens, as applicable, in the
property and (3) hereby authorizes the Company or any agent or designee thereof
to file or otherwise deliver, as applicable, any Uniform Commercial Code
termination statements and such other documents and instruments of release and
discharge, pertaining to the security interests and liens of Subscriber as are
necessary to effectuate, or reflect of public record, the release and
irrevocable discharge of all such security interests and liens.


2.           Subscriber’s Waiver and Release. Simultaneously with the
consummation of the Conversion, the Subscriber hereby absolutely,
unconditionally and irrevocably waives any right to and releases and forever
discharges the Company and each of its affiliates, shareholders, related
organizations, agents, employees, officers, directors, advisors, successors and
assigns (collectively, the “Released Parties”) from any and all manner of causes
of action, damages, liabilities, obligations, promises, judgments, claims and
demands of any nature whatsoever, in law or in equity, of every kind and
description, whether known or unknown, suspected, absolute or contingent, which
the Subscriber (in any capacity whatsoever) ever had, now have or hereafter can,
shall or may have against any Released Party, in connection with the Transaction
Documents.


3.           Representations of each Subscriber. By executing this Agreement,
each Subscriber represents, warrants, acknowledges and agrees as follows:


3.1         Such Subscriber acknowledges that he has received, carefully read
and understands in their entirety this Agreement and all information necessary
to verify the accuracy and completeness of the Company’s representations,
warranties and covenants made herein.


3.2         Such Subscriber understands that (i) the Conversion Shares being
acquired hereunder have not been registered under the Securities Act, any
applicable state securities laws or the laws of any foreign jurisdiction;
(ii) Subscriber cannot sell the Conversion Shares unless they are registered
under the Securities Act and any applicable state securities laws or unless
exemptions from such registration requirements are available; (iii) the Company
will place stop transfer instructions against the Conversion Shares and the
certificates for the Conversion Shares to restrict the transfer thereof if such
transfer would violate securities laws; and (iv) the Company has no obligations
to register the Conversion Shares or assist the Subscriber in obtaining an
exemption from the various registration requirements except as set forth herein.


 
 

--------------------------------------------------------------------------------

 




3.3         Such Subscriber understands that an investment in the Conversion
Shares involves substantial risks, and Subscriber recognizes and understands the
risks relating to the acquisition of the Conversion Shares, including the fact
that the Subscriber could lose the entire amount of the Subscriber’s investment
in the Conversion Shares.


3.4         Such Subscriber has substantial investment expertise in start-up
businesses and is extremely familiar with the Company’s business plan, and is
knowledgeable about the risks associated with the business in which the Company
is engaged, namely, and has either alone or together with the Subscriber’s
Purchaser Representative (as that term is defined in Regulation D under the
Securities Act), such knowledge and experience in financial and business matters
that the Subscriber is capable of evaluating the merits and risks of an
investment in the Company.
 
 
3.5         Such Subscriber’s investment in the Company is reasonable in
relation to his net worth and financial needs, and the Subscriber is able to
bear the economic risk of losing its entire investment in the Conversion Shares
without substantially affecting his present manner or mode of living.


3.6         Such Subscriber shall not sell, assign, encumber or transfer all or
any part of, or take any action with respect to, any of the Conversion Shares,
unless the Company has determined, upon the advice of counsel for the Company,
that no applicable federal or state securities laws will be violated as a result
of such sale, assignment, encumbrance or transfer (as the case may be). The
Company may require an opinion of counsel acceptable to the Company to the
effect that such sale, assignment, encumbrance or transfer (as the case may be)
(i) may be effected without registration of any of the Conversion Shares under
the Securities Act and (ii) does not violate any applicable federal, state or
other securities laws.


3.7         Such Subscriber represents that the Subscriber is in a position
regarding the Company, which, based upon economic bargaining power, enabled and
enables Subscriber to obtain information from the Company in order to evaluate
the merits and risks of this investment; and that Subscriber has been advised
concerning the risks and merits of this investment.  Further, Subscriber
acknowledges that the Company has made available to Subscriber the opportunity
to ask questions of, and receive answers from the Company, its officers,
directors and other persons acting on its behalf, including Antonio Treminio,
Chief Executive Officer of the Company, concerning the terms or conditions of
the Conversion and to obtain any additional information Subscriber, to the
extent the Company possesses such information or can acquire it without
unreasonable effort or expense, necessary to verify the accuracy of the
information disclosed to Subscriber.  Further, Subscriber represents that no
statement, printed material or inducement was given or made by the Company or
anyone on its behalf which is contrary to the information disclosed to
Subscriber.


3.9         Such Subscriber is aware that the Company has not paid any cash
dividends on its Common Stock since its inception and, by reason of its present
financial status and its contemplated financial requirements, does not
contemplate or anticipate paying any dividends upon its Common Stock in the
foreseeable future.


 
 

--------------------------------------------------------------------------------

 




3.10       Such Subscriber is aware that the Company is contemplating completing
a financing of at least $5,000,000 in aggregate gross proceeds for the issuance
of common stock and warrants that could amount to more than 33% of the Company’s
current issued and outstanding Common Stock.


4.           Representations of Company. Upon the completion of the Conversion,
the Conversion Shares being acquired hereby will be duly authorized, validly
issued, fully paid and nonassessable.


5.           Indemnification. Subscriber hereby agrees to indemnify and hold
harmless the Company and the Company's officers, directors, employees, agents,
counsel and affiliates from and against any and all damages, losses, costs,
liabilities and expenses (including, without limitation, reasonable attorneys'
fees) which they, or any of them, may incur by reason of the Subscriber's
failure to fulfill, or comply with, any of the terms and conditions of this
Agreement or by reason of the Subscriber's breach of any of his representations
and warranties contained herein.  This Agreement and the representations and
warranties contained herein shall be binding upon the Subscriber's heirs,
executors, administrators, representatives, successors and assigns. THE COMPANY
HAS BEEN ADVISED THAT THE INDEMNIFICATION OF THE COMPANY, ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, COUNSEL AND AFFILIATES IS DEEMED TO BE VOID AS
AGAINST PUBLIC POLICY AND UNENFORCEABLE IN SOME STATES.


6.           Applicable Law, Venue and Jurisdiction.  This Agreement shall be
construed in accordance with and governed by the laws applicable to contracts
made and wholly performed in the State of New York.  The parties hereto agree
that any dispute not settled directly between the parties shall be brought
exclusively in the state and federal courts located in New York County, New York
and the parties hereto submit to the jurisdiction of the state and federal
courts located in New York County, New York.


7.           Execution in Counterparts. This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.


8.           Persons Bound. This Agreement shall inure to the benefit of, and be
binding on the Company and its successors and assigns and the Subscriber and its
heirs, executors, administrators, permitted successors and permitted assigns.


 
 

--------------------------------------------------------------------------------

 




9.           Entire Agreement. This Agreement, when accepted by the Company,
will constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and supersedes all prior and contemporaneous
agreements and understandings, inducements or conditions, express or implied,
oral or written, except as herein contained. This Agreement may not be modified,
changed, waived or terminated other than by a writing executed by all the
parties hereto. No course of conduct or dealing shall be construed to modify,
amend or otherwise affect any of the provisions hereof.


10.         Assignability; Severability. The Subscriber acknowledges that he may
not assign any of his rights to, or interest in or under, this Agreement without
the prior written consent of the Company, and any attempted assignment without
such consent shall be void and without force or effect. Any term or provision of
this Agreement that is invalid or unenforceable in any situation in any
jurisdiction shall not affect the validity or enforceability of the remaining
terms and provisions hereof or the validity or enforceability of the offending
term or provision in any other situation or in any other jurisdiction. If the
final judgment of a court of competent jurisdiction declares that any term or
provision of this Agreement is invalid or unenforceable, it is agreed that the
court making such determination shall have the power to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified. In the event such court does not exercise the power granted to it in
the prior sentence, the parties hereto agree to replace such invalid or
unenforceable term or provision with a valid and enforceable term or provision
that will achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable term.


11.         Interpretation. When the context in which words are used in this
Agreement indicates that such is the intent, singular words shall include the
plural, and vice versa, and masculine words shall include the feminine and
neuter genders, and vice versa. Captions are inserted for convenience only, are
not a part of this Agreement, and shall not be used in the interpretation of
this Agreement.


 
 
 
 
 
 
 
 
 
[signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, each of the parties hereto signs this Conversion Agreement
as of the date first written above.


NOVO ENERGIES CORPORATION


/s/ Antonio Treminio
Name: Antonio Treminio
Title: Chief Executive Officer and Chairman




 
SUBSCRIBER, as principal and agent for those parties found on Schedule A
 
Green Eagle Capital Corp.
 
 
Seth M. Shaw
Name: Seth M. Shaw
Title: President
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE A


Subscriber                                                                                                Dollar
Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------